Name: 85/593/Euratom: Commission Decision of 20 November 1985 on the reorganization of the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: business organisation;  research and intellectual property;  EU institutions and European civil service;  executive power and public service
 Date Published: 1985-12-31

 Avis juridique important|31985D059385/593/Euratom: Commission Decision of 20 November 1985 on the reorganization of the Joint Research Centre (JRC) Official Journal L 373 , 31/12/1985 P. 0006 - 0008 Finnish special edition: Chapter 12 Volume 2 P. 0076 Spanish special edition: Chapter 12 Volume 5 P. 0034 Swedish special edition: Chapter 12 Volume 2 P. 0076 Portuguese special edition Chapter 12 Volume 5 P. 0034 COMMISSION DECISIONof 20 November 1985on the reorganization of the Joint Research Centre (JRC)(85/593/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof,Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 16 thereof,Whereas the Joint Research Centre (JRC) should be given a structure adapted to its particular purpose; whereas this structure should be altered whenever the Commission considers it necessary, in order to ensure that JRC activities are performed as effectively as possible and that they are fully consistent with the Commission's priorities.Whereas the Commission adopted a Decision on 4 January 1985 on the full scientific and administrative integration of the Directorate-General for Science, Research and Development,HAS DECIDED AS FOLLOWS: Article 1Within the Directorate-General for Science, Research and Development, the Joint Research Centre, hereinafter referred to as 'the JRC', shall consist of the establishments set up by the Commission to carry out the Community's research and training programmes, and of the necessary ancillary services.Article 2The organs of the JRC shall be:the Director-General, who shall also serve as Deputy Director-General of the Directorate-General for Science, Research and Development,the Board of Governors,the Scientific Council,the Scientific Committee.Article 3The JRC shall be under the authority of a Director-General appointed by the Commission on the basis of a contract ofnot more than four years' duration, which shall be renewable; he shall, himself, be under the authority of the Director-General for Science, Research and Development. The Director-General of the JRC and the services directly under him shall be located in Brussels.The Director-General of the JRC shall take all measures necessary for the efficient functioning of the JRC consistent with the regulations in force and the authority delegated to him.In accordance with the procedures hereinafter described the Director-General of the JRC:shall prepare, within the context of the integrated action programmes, draft programmes for the JRC's various fields of activity for submission to the Commission, indicating the financial aspects thereof,shall negotiate and conclude research contracts, within the total funds provided for the purpose, and in doing so shall conform to the tariff rules laid down by the Council on a proposal from the Commission,shall be responsible for the implementation of programmes and for financial administration,shall determine the internal organization of the JRC, taking particularly into account the requirements of a functional budget,shall, within the limits of the powers delegated to him by the Director-General for Science, Research and Development, exercise the powers conferred upon the appointing authority by the Staff Regulations of Officials and upon the authority empowered to conclude contracts by the Conditions of Employment of Other Servants.Article 4A Board of Governors of the JRC is hereby set up. It shall consist of 11 members:(aa high-level representative from each Member State, to be appointed formally by the Commission on the basis of nominations by the authorities of the State in question;(ba chairman elected by the 10 representatives of the Member States referred to in point (a).All members shall be appointed for a term of three years, which shall be renewable. The Board of Governors shall draw up its own rules of procedure, within the framework of Council Decision 84/337/Euratom, EEC (1), and in particular Articles 3 and 4 thereof.The Board of Governors of the JRC shall assist and advise the Commission in the formulation of strategic decisions concerning the role of the JRC within the Community framework programmes and having regard to the need to develop close cooperation between the JRC and the Member States, in particular in the following fields:the drafting of proposals concerning new programmes and their integration into the Community research strategy,preparing, each year, the establishment plan for the JRC and its budget,implementing the research and development programmes,adapting the JRC programme in accordance with Articles 3 and 4 of Decision 84/337/Euratom, EEC,drafting an annual JRC management report,any other consultation the Commission may request of it.The Board of Governors of the JRC shall normally be convened twice yearly.The JRC shall provide the secretariat for the Board of Governors of the JRC and shall make available to it any information it may require for the performance of its function.Article 5A Scientific Council of the JRC is hereby set up. It shall consist of 11 members:(athe chairman, appointed by the Commission;(ba leading scientist from each Member State, to be appointed by the Commission on the basis of at least two nominations by the authorities of the State in question.All members shall be appointed for a term of three years, which shall be renewable.The Scientific Council of the JRC shall normally be convened six times a year.It shall assist and advise the Commission on the following matters:the implementation of current research and development programmes and allocation of available resources for these programmes,the formulation of proposals relating to new programmes and the funds considered necessary for their implementation, the JRC's establishment plan and the recruitment of senior staff (A 1 and A 2 and appointments of comparable importance),major investments,the internal evaluation of the research results at the halfway stage of the programme.The JRC shall provide the secretariat for the Scientific Council and shall make available to it any information it may require for the performance of its function.Article 6The Board of Governors and the Scientific Council may meet jointly at the request of either one of the two bodies or of the Commission.Article 7A scientific committee of the JRC is hereby set up to assist the Director-General.Two-thirds of the Scientific Committee shall be composed of the main heads of department and project managers, and one-third by members of the scientific and technical staff, elected by that staff as their representatives.The Scientific Committee shall be regularly consulted by the Director-General on all questions of a scientific or technical nature relating to the activities of the JRC. In this connection, it shall take part in the preparation of draft programmes.Article 81. The Director-General of the JRC, having due regard to the general policy adopted by the Council and the European Parliament and to the general guidelines issued by the Commission, shall prepare the draft programmes for the JRC's various fields of activity under the responsibility of the Director-General for Science, Research and Development and in close consultation with the Directorates for Scientific and Technical Coordination, Cooperation with non-member countries, COST and Means of Action.2. The Scientific Council and the Board of Governors of the JRC shall be consulted on draft programmes.3. The Commission shall examine the draft programme in the light of the general policy and budgetary situation of the Community. It shall adopt the proposals in accordance with the provisions of the Treaty and lay them before the Council. Article 91. The Director-General of the JRC shall be responsible for the proper execution of the programmes laid down for the JRC. He shall direct the activities of the departments and services, and in particular decide between the alternative methods of implementing the programme.2. In agreement with the Director-General for Science, Research and Development, he shall provide the Commission with all the information it needs to draw up the reports required by Article 11 of the Euratom Treaty.3. The Director-General of the JRC shall ensure, as necessary, that successive programmes are properly coordinated and inter-related, during implementation and preparation, with particular reference to the scientific and industrial infrastructure of the JRC. The Director-General shall arrange to review the programmes every two years.Article 10The Director-General of the JRC shall keep the Scientific Council of the JRC regularly informed concerning the activities of the Joint Research Centre, in particular as regards major contracts concluded, staff management policy, the detailed elaboration of the Centre's programme and any major amendments to programmes already approved. In the light of this information the Scientific Council of the JRC may deliver opinions to the Director-General.Article 111. Each year the Director-General of the JRC shall make an estimate of the funds required for the implementation of the programme, for inclusion under the relevant head of the preliminary draft budget of the Communities. This estimate shall include a forecast of revenue and expenditure in respect of work done by the JRC under contract.Article 8 shall apply, mutatis mutandis, to the preparation of preliminary draft budgets for research activities.2. Expenditure of the JRC shall be authorized by the Director-General of the JRC under powers delegated to him by the Director-General for Science, Research and Development; he shall sign payment orders and receipts; he shall conclude contracts and authorize transfers of funds. 3. The Director-General of the JRC shall make a quarterly financial report to the Commission. At the end of the financial year he shall forward a statement of revenue and expenditure for that financial year to the Director-General for Science, Research and Development, who shall submit it to the Commission.4. The Commission shall appoint the officer responsible for the control of the commitment and authorization of expenditure and for the supervision of revenue.5. The Commission shall appoint the accounting officer responsible for the payment of expenditure and receipt of revenue and for the handling of funds and securities, for the safe custody of which he shall be responsible.Article 121. Within the limits of the powers delegated to him by the Director-General for Science, Research and Development, the Director-General of the JRC shall have such powers over the staff as are conferred upon the appointing authority.2. However, in respect of officials and other servants of grades A 1 and A 2, the powers laid down in Articles 29, 49, 50 and 51 and Title VI of the Staff Regulations shall be exercised by the Commission on a proposal from the Director-General of the JRC in agreement with the Director-General for Science, Research and Development.3. The Director-General of the JRC shall, on behalf of the Commission and of the Director-General for Science, Research and Development, take all measures necessary to ensure the safety of persons and installations for which he is responsible.Article 13The Director-General of the JRC may delegate the powers conferred on him to Establishment Directors.The Director-General of the JRC shall inform the Director-General for Science, Research and Development of the powers delegated to Establishment Directors.Done at Brussels, 20 November 1985.For the CommissionKarl-Heinz NARJESVice-president(1) OJ N ° L 177, 4. 7. 1984, p. 23.